DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The Examiner acknowledges the Amendment filed on August 1, 2022, wherein Applicant amended the claims to overcome claim objections, as well as claim rejections under 35 USC 102(a)(1) being anticipated by Jadot et al and Arelt, primarily. Applicant amended independent claim 1 to include the limitations of allowable claim 4. However, upon a closer and further evaluation of the claims, some further issues were noted and the following rejection is hereby being presented to address said issues:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claim 1, Applicant has recited “a feeding assembly configured to feed plant material to a combustible material rolling assembly; the combustible material rolling assembly comprising …” (emphasis added); however, this recitation makes it unclear whether a “combustible material rolling assembly” is intended to be positively claimed, or not.  
Also, with respect to newly-amended independent claim 1, the recitation “wherein the forming chute includes at least one adjustable guide configured to adjust the wrapper rate” is considered vague in light of the instant specification, in part, because it is unclear what the word “includes” means. Typically, in U.S. Patent practice, the transitional word “includes” is synonymous with “comprises”, “containing” or “characterized by” (MPEP 2111.03). In the context of the instant claim language, this recitation would mean that the claimed “forming chute” has “at least one adjustable guide” that is a physical part of its structure. However, the instant written disclosure appears to indicate that the forming chute includes at least one “adjustment device”, not “adjustable guide”. The specification states that “[i]n one embodiment, at least one adjustment device 530 is positioned on the plate of the forming chute 660 on both sides of the semispherical channel 670 (see para. [0072] of the instant published application). But, there is no such similar disclosure pertaining to the “at least one adjustable guide”. From the instant drawings, it appears that the “left guide mold 525” and “right guide mold 526” (each of which are disclosed as being a part of the “at least one adjustable guide 390”) are situated atop the “forming chute 660” (see instant Fig. 12), but it does not appear that the forming chute “includes” (i.e., is comprised of; contains) these two guide molds. Further, it is not clear if the word “adjustable” which modifies the word “guide” means that the at least one “guide” itself is adjustable (i.e., movable, pivotable, etc.) or is merely configured to “adjust the wrapping rate”. In other words, it is uncertain whether the at “least one adjustable guide” is both adjustable (itself) and also configured to adjust the wrapping rate, or not. 
Allowable Subject Matter
A thorough review of the instant claims reveals the presence of allowable subject matter. It is suggested that Applicant evaluate the following Examiner-proposed claim recitation which would render the claims allowable over the prior art of record, and also obviate the rejection presented above, under 35 USC 112(b):
 A machine for making plant material smoking articles comprising:

	a feeding assembly, and 

a combustible material rolling assembly, wherein the is configured to feed plant material to the 

a continuous stream of paper, 

a forming chute having a semispherical channel at a length, and 

at least one adjustable guide; 

wherein the combustible material rolling assembly is configured to roll the plant material in the continuous stream of paper at a wrapping rate to form at least one plant material smoking article, and wherein the comprises components which are positioned on a top surface of the forming chute on both sides of the semispherical channel, the at least one adjustable guide being configured to adjust the wrapping rate.


5. The machine for making plant material smoking articles of claim 1, wherein the wrapping rate is adjusted via a first variable pitch defined by a ing of the components of the at least one adjustable guide in relation to the semispherical channel. 

6. The machine for making plant material smoking articles of claim 5, wherein the at least one adjustable guide includes a tapered conical guide having a second variable pitch defined by a ing of the tapered conical guide in relation to the semispherical channel

7. (cancel) 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Pinkham (US. Pat. No. 3,348,551)
-Molins et al (US. Pat. No. 2,958,365)
-Okamoto (US. Pat. App. Pub. 2005/0051181)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747